      Case 3:19-cv-00552-L Document 5 Filed 03/22/19              Page 1 of 1 PageID 127


                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 ALLSTATE INSURANCE COMPANY,                    §
 solely as successor in interest to             §
 Northbrook Excess and Surplus                  §
 Insurance Company f/k/a Northbrook             §
 Insurance Company,                             §
                                                §
                    Plaintiff,                  §
                                                §
 v.                                             §        Civil Action No. 3:19-CV-552-L
                                                §
 7-ELEVEN, INC.,f/k/a The Southland             §
 Corporation; TRAVELERS CASUALTY                §
 AND SURETY COMPANY f/k/a The                   §
 Aetna Casualty and Surety Company;             §
 VIGILANT INSURANCE COMPANY;                    §
 and DOE COMPANIES 1-50,                        §
                                                §
                    Defendants.                 §

                                            ORDER

        Before the court is Plaintiff’s Notice of Voluntary Dismissal Without Prejudice (Doc. 4),

filed March 19, 2019. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), as no answer or

summary judgment has been filed, no court order is required, and this action is dismissed without

prejudice as a matter of course. The court issues this order only because Allstate Insurance

Company has so requested.

        It is so ordered this 22nd day of March, 2019.




                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge



Order – Solo Page
